Citation Nr: 1632061	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange (herbicide exposure).  


REPRESENTATION

The Veteran is represented by:  Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to September 1971, and from January 1973 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for hypertension.   

In September 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

The case was previously before the Board in December 2015, where the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development, to include obtaining an addendum opinion.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran is currently diagnosed with hypertension. 

3.  Hypertension did not have its onset in service, become chronic in service or exhibit continuous symptoms since service, did not manifest to a compensable degree within a year of service separation, and is not causally or etiologically related to service, including as due to herbicide exposure. 



CONCLUSION OF LAW

Hypertension was not incurred in active service and may not be presumed to have been incurred therein, including as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
(5) effective date of the disability.  

In February 2010, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The February 2010 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  

The Veteran contends that some of his service treatment records are missing.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

In this case, while there was a formal finding of the unavailability of the Veteran's complete service treatment records in June 2010, numerous service treatment records (from both periods of the Veteran's active service) have been associated with the electronic file.  To the extent that there are outstanding service treatment records, even if additional service treatment records were located, there is no reasonable possibility that service records could aid in substantiating the Veteran's claims for service connection for hypertension.  As explained in detail below, the Veteran has not contended, and the evidence of record does not indicate, that the Veteran sustained an injury or disease of the cardiovascular system that is not already documented in the available service treatment records.  The event of herbicide exposure has already been established, so no further substantiation of this event is possible.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal adjudicated herein.

Regarding the duty to assist in this case, the Veteran received a VA examination in April 2010 with VA addendum medical opinions in October 2015 and February 2016.  The VA examination report and addendum opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report and VA addendum opinions, taken together, reflect that the VA examiners reviewed the record, conducted an in-person examination (in April 2010), and rendered the requested opinions and rationale.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The April 2010 VA examination and opinions, to include the October 2015 and February 2016 VA addendum medical opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiners provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4).

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hypertension 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the present case, the diagnosed hypertension is a "chronic disease" under 
38 C.F.R. § 3.309(a).  Cardiovascular-renal diseases, to include hypertension, are recognized by VA as "chronic diseases."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  	          38 C.F.R. § 3.303(b);Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with hypertension, this presumption is applicable to the pending appeal. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 
ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include hypertension.  See 38 C.F.R. § 3.309(e).

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).

The Veteran has advanced that service connection for hypertension is due to service as a result of exposure to herbicides while serving aboard the USS Berkeley (DDG-15).  Specifically, the Veteran testified that, as a mail clerk, he went aboard a small boat from the USS Berkeley, went ashore in Vietnam, and delivered mail as part of his service duties.  See September 2014 Board hearing transcript.  

Initially, the Board finds that the Veteran is currently diagnosed with hypertension, as both VA and private treatment records reflect such a diagnosis. 

Next, the Board notes that in the December 2015 Remand the Board specifically found that the Veteran had qualifying "service in Vietnam" so exposure to herbicide agents during service may be presumed.  Service personnel records reflect that the Veteran served on the USS Berkeley during the Vietnam era, from April 1969 to October 1971.  According to deck logs of the USS Berkeley during this period, which were obtained pursuant to a November 2014 Board Remand, the USS Berkeley was in the official waters of the Republic of Vietnam during the Veteran's period of service and entered Da Nang Harbor while the Veteran was aboard in August 1971 to provide naval gunfire support (NGFS).  As such, exposure to herbicide agents during service is presumed.  38 C.F.R. § 3.307

After a review of all the evidence, both lay and medical, the Board finds that no cardiovascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the service treatment records shows that, while on active duty, blood pressure readings were consistently within normal limits.  Service treatment records make no mention of treatment for symptoms of hypertension, including initially prescribing blood pressure medication pills.  Further, at the Veteran denied taking any blood pressure medication during service and that in-service examiners did not recommend a low salt diet.  See September 2014 Board hearing transcript.  While a single service treatment record from May 7, 1982 reflects elevated blood pressure readings, the readings were associated with an emergency room visit for "severe throbbing occipital headache and sharp shooting pains."  A subsequent blood pressure reading from May 10, 1985, reflects blood pressure was "well within normal limits" as assessed by the April 2010 VA examiner who also noted that the May 7, 1985 elevated blood pressure readings during as emergency room visit for severe pain "is a normal and expected physiologic response" and is not "indicative of a medical condition or in-service hypertension."  

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Review of the Veteran's post-service treatment records, including various private treatment records, show that hypertension was first diagnosed in approximately 2005.  See July 2005 private treatment record.  Further, at the April 2010 VA examination, the Veteran self-reported a ten year history of hypertension, with medication beginning in approximately 2001, approximately 12 years post-service.  

The Veteran does not contend that his hypertension manifested to a compensable degree during the first post-service year.  Additionally, as stated above, the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation; therefore, the Board finds that, because hypertension was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection. 
38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide exposure during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process indicated that there was "limited or suggestive evidence" of a possible relationship between herbicide exposure and hypertension that developed many years later; however, the possibility could not clearly be distinguished from more prevalent scientifically established risk factors in evaluating the risk to individual veterans.  It was also noted that there were limitations in the studies regarding hypertension.  See 79 Fed. Reg. 20,309, 20,310 (April 11, 2014).

After reviewing the record, the same April 2010, October 2015, and February 2016 VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, to include exposure to herbicides.  In support of the opinion, the VA examiner reasoned that the Veteran's blood pressure readings during service were within normal range, and the May 2, 1982 service treatment record reflecting elevated readings, as discussed above, was consistent with the Veteran's self-reports of severe pain during a visit to the emergency room.  The VA examiner also reasoned that hypertension was not subsequently diagnosed until approximately until approximately 10 years after service separation as self-reported by the Veteran.  The VA examiner also reasoned that that medical evidence to support causality between Agent Orange and hypertension is lacking, and assessed that hypertension was likely "most significantly" due to a history of being overweight with an elevated body mass index post-service, as well as a history of "excessive tobacco use."  See February 2016 VA medical opinion.   

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of hypertension that he experiences at any time, under the facts of this case that include no chronic symptoms in service and no continuous symptoms after service, he has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether hypertension (a vascular disorder) was caused by service, to include exposure to herbicides.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to service, to include herbicide exposure, are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment until approximately 10 years after separation from service and no etiological relationship of the hypertension to in-service exposure to herbicides.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension disability was not incurred in service, is not otherwise related to service, to include presumed exposure to herbicides, and may not be presumed to have been incurred therein.  As such, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, to include as due to herbicide exposure, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


